Citation Nr: 1809563	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran had honorable active duty service from September 1966 to July 1968.  In addition to his other commendations, the Veteran received the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The decision denied the current claim of entitlement to an evaluation in excess of 20 percent for diabetes mellitus.  


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to an increased rating for diabetes mellitus.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased rating for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204  (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).

In a December 2017 statement, the Veteran requested that the issue of entitlement to an increased rating for diabetes mellitus be withdrawn.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to the claim.  Thus, the Board finds that the Veteran has withdrawn his claim of entitlement to an increased rating for diabetes mellitus, and accordingly, the Board does not have jurisdiction to review the issue and the appeal is dismissed.


ORDER

The appeal for entitlement to an increased rating for diabetes mellitus is dismissed. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


